;

épublique Démocratique du Congo

Premier feuillet

74

Ministère des Affaires Foncières
Direction des Titres Immobiliers Ne. : °rientale--
Circonscription Foncière de Tshono Led Ville de dE 2 ;

Division des Titres Immobiliers. District : -XXXXXXXXXXX
1 Commune de : XXXXXYXXAXX
ISANG I. Territoire: Yahumae—

Lotissement : Bayolo II. Re

Usage :_ Agricoles À

Article 2 :

esenesem——
Ci-après dénommé

Article 1 :

CONTRAT D'EMPHYTEOSE
NDS Æ/TsHar 4 DU 05 44 l2245
TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :

1°) La République Démocratique du Congo représentée par le Gouverneur de Province---
agiSSant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4. de la Loi .
n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01 ===
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ; us cu = eme eme

ET :
2°) La Société PLANTATIONS ET HUILERIES BU CONGO S.A, immatriculée au----
nunéro CD/KIN/RCCM/144-B-5579, Iéentification Nationale A911+81, ayant s08-
siège social au numéro 1 de l'Avenue Ngongo-Lutete dans la Counune é&e la--

a

. se: représentée par Son Birecteur Général, Monsieur------ she
D sms mesemméme dé de ne pee

LS
n

L'EMPHYTEOTE”", de seconde part,

IL A ETE CONVENU CE QUI SUIT :

La République concède au soussigné de seconde part, qui accepte un droit

d'emphytéose sur une parcelle de terre destinée à usage agricole, élevage, d'une

superficie de ———2444.- ha __12.- ares, 80e ça 00.  %
située dans | @ Commune.dé erritoir e de ‘Yabuna portant le numéro S.R.64#7 .=
du“plan“cadastral et dont les limites sont représentées sous un liseré vert au

croquis dressé à l'échelle de 1 à 45-.000jème,

Le présent contrat est conclu pour un terme de 25 ans prenant cours le 0 }41 [22157
a l'expiration duquelil sera renouvelé pour une durée égale pour autant que le
terrain ait été mis en valeur et maintenu conformément aux obligations
contractuelles et réglementaires de l'emphytéose ;

La redevance annuelle fixée conformément au tarif en vigueur et aux conditions
suivantes :

0085423 sit

Fn ::

Prix de réfs
ar référence du terrain Deuxi

ère £
si année 20 % soit ‘ FC 10, 602 00
à RAS “# ,

2° année 30 % soit :__ FC 15.503 00
3°%e année 40 % soit : he 21.20%, 00
wi année 45 % soit FC 23.854 20
s°re année 50 % soit : FC 26.505,00

Eu l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
a mise en Valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraïîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à lHectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c).Pesterres couvertes sur dix dixièmes au moins de leur surface par des

à. _ plantation: d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et

OUT le s enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert,

Pour“les“autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration. à effet permanent et approprié à l'élevage à caractère intensif :
c'est-à-dire -drainés“ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé parle Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,

magasins de stockage.

_ c) La mise en valeur doit être rationnelle et effectuée suivant les règles de la

D oGenE.

/

f) Les Conditions de mise en Valeur s

Cipulées ci-
SiMmultanément pour toute Surface. É -

Article 4 :

mésures d'exécution de la Loi
d'exécution.

Article 5 : L'Emphytéote ne peut changer

la destination du terrai sdé
DE érrain concédé sans
l'autorisation expresse, écrite et pré

alable de l'autorité qui a concédé le droit.

Article 6 : I! appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la

ÉnRISsion des travaux requise en vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
rêgime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Articie ©. Pinexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

Article 10; Pour tout ce qui concerne l'exécution du présent contrat, les parties déclarent |
élire domicile, “LA REPUBLIQUE" dans les bureaux : de la Bivision à ISANGI.-
"MEMPHYTEOTE" dans les bureaux de trConnnacette : Territoire de Îahumsa-.-

Parcelle n°Section Rurale Six Cent Querante-gept-e— (1)
Faffen double expégition j__ Tsamgie— Je __ 0) 44 _ 2045...
/ DAME La République

LE GOUVERNEUR BE PROVINCE.

LA SOCIETE PHC 5.4. |
Redevance et taxes remuneratoires
“ul 1.100,00,"

pour un montant total de x Se

1 payées suivant quittance N° 67 Ÿ#3$ du Ù+ 110 [20 ee &

RE a où) AZ 20482 | |

| Le Comptable | nn y
(1) Numéro cadastral en toutes lettres

0085423

(2 à
ga Con.

$
ECTION
R

… Le [472
x Le

SER
VI
CEDECADAST
RE

r
